 



EXHIBIT 10.2


CHANGE IN TERMS AGREEMENT



Principal
$1,000,000.00
Loan Date
02-24-2006
Maturity
04-30-2006
Loan No
26

Call / Coll
Account
824-1400008 
Officer


Initials



References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. 
Any item above containing " * * * " has been omitted due to text length
limitations. 



Borrower:
 
 

 


HICKOK INCORPORATED
10514 DUPONT AVENUE
CLEVELAND, OH 44108

 


Lender:

 


THE HUNTINGTON NATIONAL BANK
Cleveland Commercial Lending
P. 0. Box 341470 - NC1W25
Columbus, OH 43234-9909

--------------------------------------------------------------------------------


Principal Amount:  $1,000,000.00

Date of Agreement:     2/28/06   

DESCRIPTION OF EXISTING INDEBTEDNESS. Pursuant to a certain Business Loan
Agreement to be executed contemporaneously herein, Borrower executed and
delivered to Lender a certain Promissory Note dated February 18, 2005 in the
Principal Amount of One Million and 00/100 Dollars ($1,000,000.00) (hereinafter
referred to as the "Note") bearing interest at a rate set forth therein, with
the Principal Amount and accrued interest due and payable as provided for
therein.

DESCRIPTION OF COLLATERAL.  To secure the obligations under said Note, Borrower
executed and delivered to lender a certain Commercial Security Agreement,
financing statements, and other related documents granting Lender a security
interest in certain property as further described therein.


DESCRIPTION OF CHANGE IN TERMS.  Effective as of the date hereof:


The first sentence of the section of said Note captioned "PAYMENT." shall be
amended to read as follows:


Borrower will pay this loan in one payment of all outstanding principal plus all
accrued unpaid interest on April 30, 2006.


CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.


PROCESSING FEE.  Borrower shall pay to Lender on the date of this Agreement a
processing fee in the amount of $0.00. Lender and Borrower agree that the fee
shall be fully earned by Lender on the date of this Agreement.



PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.


WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF THE COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.





BORROWER:
 
 

HICKOK INCORPORATED

By: /s/ Robert L. Bauman
Robert L. Bauman,   President of HICKOK INCORPORATED 
 

LENDER:
 
 

THE HUNTINGTON NATIONAL BANK

By: /s/ Kiley Smith  
Authorized Signer


--------------------------------------------------------------------------------


 














